     Case 1:20-cv-01609-AJN-GWG Document 1 Filed 02/24/20 Page 1 of 32




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                    Civ. No. 1:20-cv-1609
GATEGUARD, INC.,

                            Plaintiff,
                                                       NOTICE OF REMOVAL
      vs.

GOLDMONT REALTY CORP., LEON
GOLDENBERG and ABI GOLDENBERG,

                            Defendant.




       PLEASE TAKE NOTICE that defendants GOLDMONT REALTY CORP.

(“Goldmont”), LEON GOLDENBERG (“Leon”) and ABI GOLDENBERG (“Abi”) (referred

to collectively as “Defendants), by and through their attorneys Koss & Schonfeld, LLP, hereby

removes this action, pursuant to 28 U.S.C. §§ 1332(a), 1441 and 1446, from the Supreme

Court of the State of New York, County of New York, to the United States District Court for

the Southern District of New York. In support of this Notice of Removal, Defendants state the

following:

       1.      On December 4, 2019, plaintiff commenced an action in the Supreme Court

of the State of New York, New York County, captioned GateGuard, Inc. v. Goldmont Realty

Corp. et al, Index No. 657197/19. Defendant Abi was not a named defendant in that action.

A true and correct copy of the Summons and Complaint is attached as Exhibit A.

       2.      An affidavit of (non-personal) service was filed on December 18, 2019

(Exhibit B).

       3.      The Summons and Complaint asserts claims against Defendants Goldmont and
     Case 1:20-cv-01609-AJN-GWG Document 1 Filed 02/24/20 Page 2 of 32




Leon alleged breach of contract.

       4.      On January 12, 2020, the undersigned moved to dismiss the Complaint

for failure to state a claim insofar as it related to Defendant Leon.

       5.      Plaintiff did not oppose the motion.

       6.      Also on January 12, 2020, the undersigned filed an answer with

discovery demands on Plaintiff Gateguard, a copy of which is annexed hereto as Exhibit

C.

       7.      To date, no responses has been provided.

       8.      Following the return date of the motion to dismiss, on February 1, 2020,

Plaintiff filed an amended Complaint, a copy of which is annexed hereto as Exhibit D.

       9.      The Amended Compliant added a party (Abi) but was filed without leave

of Court.

       10.     Following the filing of the Amended Compliant, the Court sua sponte

denied the motion to dismiss as moot (Exhibit E).

       11.     As of this wring, Abi has not been served with the Amended Complaint.

       12.     DEFENDANTS believe that plaintiff’s claims are without merit.

       13.    DEFENDANTS have not made any filings in the state court action other than

       those set forth above.

       14.     This Notice of Removal is being filed in the United States District Court for

the Southern District of New York, the district in which the case is pending.

       15.     This Notice of Removal is being filed within thirty days of defendant’s receipt

of service of the Amended Summons and Complaint, as required by 28 U.S.C. § 1446(b).

       16.     This Court has original jurisdiction over this action under 28 U.S.C. §
     Case 1:20-cv-01609-AJN-GWG Document 1 Filed 02/24/20 Page 3 of 32




1332(a)(1), because this is an action between citizens of different States, and the amount in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs.


                                    DIVERSITY OF CITIZENSHIP

       17.     The Complaint alleges that plaintiff’s is a Delaware citizen.

       18.     Plaintiff is a Delaware citizen while Goldmont and Leon are Citizens of

New York and Abi is a citizen of New Jersey (despite the false allegation in the

Amended Complaint that he resides in Brooklyn). As a result, the parties are completely

diverse pursuant to 28 U.S.C. § 1332(a).


                                    AMOUNT IN CONTROVERSY


       19.     Diversity jurisdiction under 28 U.S.C. § 1332 also requires that the amount

in controversy, exclusive of interest and costs, be in excess of $75,000.

       20.    The Complaint demands $369,000 in monetary damages. Compl. ¶ A and well as

additional unspecified monetary damages.


                                            CONCLUSION


       21.     Complete diversity exists between plaintiff, a citizen of Delaware, and

DEFENDANTS, citizens of New York and New Jersey and the amount in controversy

exceeds $75,000. Accordingly, this Court has original jurisdiction over this action under 28

U.S.C. § 1332(a).

       22.     DEFENDANTS will provide plaintiff with prompt written notice of the filing

of this Notice of Removal as required by 28 U.S.C. § 1446(d) and will file a copy of this

Notice of Removal with the Clerk of the Supreme Court of the State of New York, County of
     Case 1:20-cv-01609-AJN-GWG Document 1 Filed 02/24/20 Page 4 of 32




New York, where the Complaint was originally filed.



               WHEREFORE, DEFENDANTS requests that this action be removed from the

Supreme Court of the State of New York, New York, to the United States District Court for the

Southern District of New York.



Dated: February 24, 2020
       New York, New York

                                                            Respectfully submitted,
      Case 1:20-cv-01609-AJN-GWG Document 1 Filed 02/24/20 Page 5 of 32




TO:

       Ariel Reinitz, Esq.
       Fisher Broyles, LLP
       445 Park Avenue, Ninth Floor
       New York, NY 10022
       Attorneys for Plaintiff
Case 1:20-cv-01609-AJN-GWG Document 1 Filed 02/24/20 Page 6 of 32




                       Exhibit A
FILED: NEW YORK COUNTY CLERK 12/04/2019 11:57 PM                                                      INDEX NO. 657197/2019
NYSCEF DOC. NO. Case
                 1   1:20-cv-01609-AJN-GWG Document 1 Filed 02/24/20 RECEIVED
                                                                      Page 7 ofNYSCEF:
                                                                                32     12/04/2019




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK
         ----------------------------------------------------------------------x
         GATEGUARD, INC.,

                          Plaintiff,                                                 Index No.

                 v.
                                                                                     SUMMONS
         GOLDMONT REALTY CORP.,
         LEON GOLDENBERG,
                                                                                     VENUE: CPLR §§ 503 & 507
                          Defendants.

         ----------------------------------------------------------------------x

                 TO THE ABOVE-NAMED DEFENDANT(s):


                 YOU ARE HEREBY SUMMONED and required to appear by serving an answer to the
         annexed Verified Complaint upon Plaintiff’s attorney, at the address stated below, within twenty
         (20) days after service of this summons, exclusive of the day of service (or within thirty (30)
         days after the service is complete if this Summons is not personally delivered to you within the
         State of New York); and in case of your failure to appear or answer, judgment will be taken
         against you for the relief demanded in the Verified Complaint, together with the costs of this
         action.

         Dated: New York, New York
                December 4, 2019
                                                                       FISHERBROYLES, LLP
                                                                       Attorneys for Plaintiff

                                                                       By: /s/ Ariel Reinitz
                                                                               Ariel Reinitz
                                                                       445 Park Avenue, Ninth Floor
                                                                       New York, NY 10022
                                                                       (646)494-6909


         To:     Goldmont Realty Corp.
                 1360 East 14th Street Suite 101
                 Brooklyn, NY 11230

                 Leon Goldenberg
                 255 E 27th St.
                 Brooklyn, NY 11210




                                                              1 of 7
FILED: NEW YORK COUNTY CLERK 12/04/2019 11:57 PM                                               INDEX NO. 657197/2019
NYSCEF DOC. NO. Case
                 1   1:20-cv-01609-AJN-GWG Document 1 Filed 02/24/20 RECEIVED
                                                                      Page 8 ofNYSCEF:
                                                                                32     12/04/2019




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK
         ----------------------------------------------------------------------x
         GATEGUARD, INC.,

                          Plaintiff,                                               Index No.

                 v.                                                                         VERIFIED
                                                                                           COMPLAINT
         GOLDMONT REALTY CORP.,
         LEON GOLDENBERG,
                                                                                           JURY TRIAL
                          Defendants.                                                      DEMANDED

         ----------------------------------------------------------------------x

                 Plaintiff GateGuard, Inc. (“GateGuard” or “Plaintiff”), by its attorneys FisherBroyles,

         LLP, alleges as follows:

                                                       INTRODUCTION

                 1.       GateGuard is a startup company that provides intercom devices and related

         services to hundreds of multi-tenant apartment buildings in New York and throughout the U.S.

                 2.       Defendant Goldmont Realty Corp. (“Goldmont”) is a prominent real-estate owner

         and management company based in Brooklyn, NY. Goldmont’s CEO, Defendant Leon

         Goldenberg (“Goldenberg”) is a high-profile investor, community activist, and media

         personality.

                 3.       On August 30, 2019, Goldmont and GateGuard entered into an Equipment

         Purchase Agreement (the “Agreement”), whereby Goldmont purchased 41 GateGuard intercom

         devices at a substantial discount from GateGuard’s standard pricing.

                 4.       The 41 purchased devices were delivered to Goldmont on October 29, 2019.

                 5.       Pursuant to the Agreement, Goldmont must now make a purchase payment of

         $369,000.00 to GateGuard.




                                                              2 of 7
FILED: NEW YORK COUNTY CLERK 12/04/2019 11:57 PM                                            INDEX NO. 657197/2019
NYSCEF DOC. NO. Case
                 1   1:20-cv-01609-AJN-GWG Document 1 Filed 02/24/20 RECEIVED
                                                                      Page 9 ofNYSCEF:
                                                                                32     12/04/2019




                6.      Over several phone calls and emails regarding the payment due to GateGuard,

         Goldmont’s counsel asserted that “the terms [of the Agreement] are irrelevant.”

                7.      Goldmont’s counsel further referenced Goldmont and Goldenberg’s prominence

         in an attempt to intimidate GateGuard – a startup company with limited resources – from

         collecting the agreed-upon payment.

                8.      Specifically, Goldmont’s counsel noted that Goldmont and Goldenberg “have

         lots of money” and would “drag this [dispute] out forever,” sooner than pay GateGuard the

         amount due under the Agreement.

                9.      Goldmont’s failure to pay GateGuard the amount due, in addition to the

         intimidation tactics it has employed to dissuade GateGuard from collecting, have caused

         significant harm and disruption to GateGuard’s business.



                                                 THE PARTIES

                10.     GateGuard is a Delaware corporation having a place of business at 5 Penn Plaza

         #2372, New York, NY 10001.

                11.     Upon information and belief, Goldmont Realty Corp. (“Goldmont”) is a domestic

         corporation having a principal place of business at 1360 East 14th Street Suite 101, Brooklyn,

         NY 11230.

                12.     Leon Goldenberg is an individual residing at 1255 E 27th St., Brooklyn, NY

         11210. Upon information and belief, Goldenberg is the Chief Executive Officer of Goldmont.




                                                         2


                                                      3 of 7
FILED: NEW YORK COUNTY CLERK 12/04/2019 11:57 PM                                             INDEX NO. 657197/2019
NYSCEF DOC. NO.Case
                1   1:20-cv-01609-AJN-GWG Document 1 Filed 02/24/20 RECEIVED
                                                                    Page 10 ofNYSCEF:
                                                                               32     12/04/2019




                                         JURISDICTION AND VENUE

                13.     This Court has jurisdiction over Defendants pursuant to CPLR § 301 because each

         of them resides and conducts business in the State of New York.

                14.     Venue is proper in New York County pursuant to CPLR § 503(a) because at least

         one of the parties currently resides in New York County and a substantial part of the events

         giving rise to Plaintiffs’ claims occurred in New York County.



                                          FACTUAL BACKGROUND

                15.     On August 30, 2019, Goldenberg, on behalf of Goldmont, entered into a written

         Equipment Purchase Agreement (the “Agreement”) with GateGuard.

                16.     Pursuant to the Agreement, Goldmont agreed to purchase 41 GateGuard “AI”

         Intercom Devices (the “Devices”).

                17.     The Agreement specifies that “[t]he total purchase price to GOLDMONT of the

         41 Devices is $369,000.”

                18.     The Agreement further allows Goldmont to make payments towards the total

         purchase price to a third-party financer (“TPF”). If Goldmont elects to veto the involvement of

         the TPF, the Agreement requires Goldmont to pay GateGuard the total purchase price

         ($369,000.00) within 30 days of delivery of the Devices to Goldmont.

                19.     On October 29, 2019, the 41 Devices were delivered to Goldmont’s offices at

         1360 East 14th Street Suite 101, Brooklyn, NY 11230.

                20.     On November 19, 2019, counsel for Goldmont contacted GateGuard’s counsel by

         phone and conveyed that Goldmont had elected to veto the involvement of the TPF under the

         Agreement.



                                                         3


                                                      4 of 7
FILED: NEW YORK COUNTY CLERK 12/04/2019 11:57 PM                                            INDEX NO. 657197/2019
NYSCEF DOC. NO.Case
                1   1:20-cv-01609-AJN-GWG Document 1 Filed 02/24/20 RECEIVED
                                                                    Page 11 ofNYSCEF:
                                                                               32     12/04/2019




                 21.    When confronted with the fact that, by vetoing the TPF, Goldmont was obligated

         to pay $369,000.00 to GateGuard, counsel for Goldmont asserted that “the terms are irrelevant.”

                 22.    Counsel for Goldmont further noted that “Goldmont’s a large company. They

         have a lot of money and… can drag this out forever” in litigation, whereas “[GateGuard] does

         not.”

                 23.    As 30 days have elapsed since the delivery of the Devices, Goldmont owes

         GateGuard $369,000.00 under the agreement.

                 24.    To date, Goldmont has failed and refused to make the payment to GateGuard.



                                          FIRST CAUSE OF ACTION

                 25.    GateGuard realleges and incorporates by reference each and every allegation set

         forth in paragraphs 1 through 24 above.

                 26.    At all relevant times, GateGuard had a valid and enforceable contract with

         Defendants.

                 27.    GateGuard fully performed under the contract and all conditions precedent to

         enforcement of the contract have been satisfied.

                 28.    By refusing to make a payment to GateGuard in the amount of $369,000.00,

         Defendants have materially breached their contractual obligations to GateGuard.

                 29.    GateGuard has been damaged as a result of Defendants’ breach of contract.



                 WHEREFORE Plaintiff demands judgment against Defendants as follows:

                 A.     Judgment against Defendants, awarding Plaintiff damages in the amount of

         $369,000.00, with interest thereon;



                                                            4


                                                      5 of 7
FILED: NEW YORK COUNTY CLERK 12/04/2019 11:57 PM                                             INDEX NO. 657197/2019
NYSCEF DOC. NO.Case
                1   1:20-cv-01609-AJN-GWG Document 1 Filed 02/24/20 RECEIVED
                                                                    Page 12 ofNYSCEF:
                                                                               32     12/04/2019




               B.     The costs and disbursements incurred in connection with this action;

               C.     Incidental damages and consequential damages; and

               D.     Such other and further relief as the Court may deem proper and just.



                                                           RESPECTFULLY SUBMITTED,
         New York, NY
         December 4, 2019
                                                           /s/ Ariel Reinitz
                                                           Ariel Reinitz
                                                           FISHERBROYLES, LLP
                                                           445 Park Avenue, Ninth Floor
                                                           New York, NY 10022
                                                           (646)494-6909
                                                           Ariel.Reinitz@FisherBroyles.com
                                                           Attorneys for Plaintiff




                                                       5


                                                   6 of 7
FILED: NEW YORK COUNTY CLERK 12/04/2019 11:57 PM                                                                                                                                               INDEX NO. 657197/2019
NYSCEF DOC. NO.Case
                1   1:20-cv-01609-AJN-GWG Document 1 Filed 02/24/20 RECEIVED
                                                                    Page 13 ofNYSCEF:
                                                                               32     12/04/2019




                                                                                               VERIFICATION

                         ARI       TEMAN                 hereby         affirms,            deposes,           and       says:


                         1.              I am         CEO       of    GateGuard,                Inc.,     Plaintiffs             in this         action.


                         2.              I have         read     the                           Verified            Complaint               and       know       the        contents            thereof.         Based
                                                                            forgoing


           on   my      personal          knowledge,                 together           with      the     information                    reasonably             available                to me       in the


           ordinary           course      of        business,         I hereby                          that       the    contents             of the       Verified              Corriplairit            are
                                                                                         verify                                                                                                                 true,


           except      those       statements              made         upon          information               and                                        to the      best         of
                                                                                                                          belief,         which,                                          my knowledge,

          information,             and     belief,         are       also     true.




          December                     , 2019



                                                                                                                                           Ari       Teman




          SWORN           TO       AND                  BSCRIBED                      before
         Me     on    December_,2019                                                                                                 -     -     -    -     -    -     -      -      -     -     -    -

                                                                                                                                                               LARITZA PEREl
                                                                                                                                                        Notary Public - State of Florida
                                                                                                                                    ..               ._
                                                                                                                                                          Commission # GG 018728
                                                                                                                                                        My Comm. Expires Aug 4, 2020




                      NotaryPu                 lic



         PrintedName:                          //
                                                                                       2-


         MyCommissionExpires:
                                                                                /




                                                                                                               6



                                                                                                        7 of 7
Case 1:20-cv-01609-AJN-GWG Document 1 Filed 02/24/20 Page 14 of 32




                        Exhibit B
FILED: NEW YORK COUNTY CLERKAFFIDAVIT
                              12/18/2019
                                      OF SERVICE 05:05 PM                                                            INDEX NO. 657197/2019
NYSCEF
  INDEX #:DOC.   NO.Case
           657197/2019 2 1:20-cv-01609-AJN-GWG Document 1 Filed 02/24/20 RECEIVED
                                                                         Page 15 ofNYSCEF:
                                                                                    32     12/18/2019
 DATE FILED:      12/4/2019
 ATTORNEY:       FISHERBROYLES,  LLP
                 445 PARK AVENUE 9TH FLOOR    NEW YORK NY 10022 (212)679-6312

 SUPREME        COURT OF THE STATE OF NEW YORK          NEW YORK COUNTY

 GATEGUARD,       INC.,
 Plaintiff(s)
 - against -

 GOLDMONT REALTY CORP.,
 LEON GOLDENBERG,
 Defendant(s)

 STATE OF NEW YORK:
 COUNTY    OF ALBANY:      as:

 STEF MARIE, BEING DULY SWORN DEPOSES AND SAYS DEPONENT                 IS NOT A PARTY TO THIS ACTION AND IS OVER THE AGE OF
 ElGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK.


 That on 12/12/2019, 04:06PM at 99 WASHINGTON AVENUE, 6TH FLOOR, ALBANY, NEW YORK 12231, deponent served a SUMMONS,
 VERIFIED COMPLAINT AND NOTICE OF ELECTRONIC       FILING upon GOLDMONT REALTY CORP., a defendant in the above captioned
 matter.

 Deponent served COLLEEN BANAHAN, a person authorized by the NEW YORK Secretary of State to accept service of process, with 2
 copies of the above described papers and the statutory fee of $40.00 pursuant to section 306 of the NY BUSINESS CORPORATION LAW.




 DEPONENT DESCRIBES THE INDIVIDUAL         SERVED AS FOLLOWS:
 Sex F                                             5'06"
         Approximate age 40 Approximate     height       Approximate   weight 285   Color of skin WHITE   Color of hair GRAY   Other
 GLASSES




     Swom to before me on 12/13/2019
     JiLL DOCHERTY NO. 01DO6373160
     NOTARY PUBLIC, STATE OF NEW YORK
     QUALIFIED IN ALBANY COUNTY
     COMMISSION EXPIRES ON APRIL 2, 2022

                                                                             STEF MARIE



                                           DAN HAMILTON- PROFESSIONAL PROCESS SERVER
                                    7 MONTANA PLACE HUNTINGTON STATION, NY 11746 (616)467-9797




                                                                       1 of 3
FILED: NEW YORK COUNTY CLERK 12/18/2019 05:05 PM                                                                                                                                     INDEX NO. 657197/2019
NYSCEF DOC. NO.Case
                2   1:20-cv-01609-AJN-GWG Document 1 Filed 02/24/20 RECEIVED
                                                                    Page 16 ofNYSCEF:
                                                                               32     12/18/2019


        New      York      State Supreme               Court                                    New       York     County                            Index        #: 657197-19


        GATEGUARD.                     INC..
                                                                                                                                              Affidavit             of     Service
                                                  Plaintiff                                                                                           FisherBroyles LLP.
        -against-                                                                                                                                   445 Park Ave. 9* Floor
                                                                                                                                                     New York, NY 10022
                                                                                                                                                        (646) 494-6909
        GOLDMONT                   REALTY               CORP..         and LEON                GOLDBERG.


                                                  Defendants.




        Suffolk         County,        State      of:    New         York,      Dan          Hamilton,        being sworn   says:
        Deponent           is not     a party         herein;        is over         the age of           18 years and resides    in the State                    of New          York
        On December                 6, 2019           at 11:47        AM        at     1360      East      142 St. Brooklyn,                NY     11230      - Ste.       101
        Deponent           completed            corporate            service         of a true          copy     of the     Summons          and     Verified            Complaint               with

        E-filing Notice                attached
        On: Ge!±nant                 Realty           Corp.          (herein         after     called     the recipient)          therein     named.

                                                                                                                                                          "Doe"
                    Deponent             states       that     he handed              a true     copy of said         papers         to Tamara                          (declined         last

        name)       who        identified        herself        as an assistant                at the business             and   confirmed         that    she is authorized                  to
        accept      service.        Tamara            accepted         said     papers          in hand        and   said    she will       give    them      to the owner               when
        he arrives         at the office.             Tamara          is described             as a white         Female,        with    blonde      hair,    approx.         5'7,       30
        years     old     and     135 lbs.
                        Deponent            further      states       that     on December                7, 2019         he deposited        in the United              States      mail
        another         true    copy     of the aforementioned                          documents           properly         enclosed        and    sealed        in post-paid
        wrappers          addressed            to the recipient                at the addresses             above.    Said copy was mailed                        via    regular,        first
                                                                                                                confidential"
        class     mail      and    the envelope                was     marked           "personal          and                 and did not                    indicate        on the
        outside      that      the communication                      concerns           any      legal    action     whatsoever.




        Sworn       to before          me on            f 2 [0        [7
                                                                                                                                 D      Hamilton,          NYC          DCA       #1131952




                                  Micha    aniel Sharp
                                  Notary Public, State of New York
                                  No.02SH6261323
                                  Qualified in New York County
                                  Cornmission Expires 5/14/2020




                                                                                                          2 of 3
FILED: NEW YORK COUNTY CLERK 12/18/2019 05:05 PM                                                                                       INDEX NO. 657197/2019
NYSCEF DOC. NO.Case
                2   1:20-cv-01609-AJN-GWG Document 1 Filed 02/24/20 RECEIVED
                                                                    Page 17 ofNYSCEF:
                                                                               32     12/18/2019



                                        Me
                             UNITED STATES
                            I'OFTAL                                     Certificate         Of Mailing               c
                      nocease a vaewwn             ear£nu        w,=<----                  "=«*~¬ew
                     From    DH
                             7 Montana PI.
                             Hunt. St. NY 11 746




                                     OK       Y



                     DS Form 3817, April 2007 PSN 7530-02-000-9065

                              c ^f4L               CM     / f    !}'f)/TIAL




                                       UNITEDSTATES
                                      " 51A'-       *                             Certificate         Of                 n°e
                                       ofMainog
                            ins cernñeare
                            Tn%for
                                                            stutaw hac
                                              provcesevidents                     -    -•L         " "~^' Malling
                                                                                                               ang
                            From: DH
                                -   7 Montana PL
                                     Hunt. St. NY 11746




                                     ) TC .    I')    |



                            PS Form 3817, April 2007 PSN 7530-02-000-9065
                            A s or A L 1 c o a4        t       C' A    N


                                             UNITED STATES
                                           l'OSTAL     MG"                  Certificate Of Mailing                                 n
                                     n,e eracamcmarc ac on - neence
                                                                  tw me nas6m pesene uses% mang
                                 Frot     DH
                                          7 Montana PL
                                          Hunt. St. NY 11746




                                                                                                                               *   *
                                                  L..Ÿ:^'janrr                        EA     L·!
                                                                              f



                                              TE          D        )



                                     PS Form 3817, Aprit 2007 PSN 7530-02-000-9065




                                                                              3 of 3
FILED: NEW YORK COUNTY CLERK 12/18/2019 05:05 PM                                                                                                                                                       INDEX NO. 657197/2019
NYSCEF DOC. NO.Case
                3   1:20-cv-01609-AJN-GWG Document 1 Filed 02/24/20 RECEIVED
                                                                    Page 18 ofNYSCEF:
                                                                               32     12/18/2019

        New       York      State Supreme                      Court                                       New    York     County                                    Index        #: 657197-19


        GATEGUARD,                        INC.,
                                                                                                                                                             Affidavit          of Service
                                                         Plaintiff                                                                                                    FisherBroyles LLP.
        -against-                                                                                                                                                   445 Park Ave. 9* Floor
                                                                                                                                                                    New York. NY 10022
                                                                                                                                                                        (646) 494-6909
        GOLDMONT                        REALTY                 CORP..           and        LEON          GOLDBERG,


                                                         Defendants.




        Suffolk         County,               State      of:     New       York,           Dan      Hamilton,         being sworn   says:
        Deponent            is not        a party          herein;          is over             the age of        18 years and resides    in the                      State       of New         York
        On December                                                             AM                                  272                                 NY
                                        6, 2019           at 11:25                         at    1255      East            St. Brooklyn,                           11210
        Deponent            completed                 substitute            service             of a true     copy        of the Summons                     and     Verified           Complaint                with

        E-filing Notice   attached
        On: Leon   Goldberg      (herein                                after       called       the recipient)           therein         named.


                        Deponent               states      that         at the above              address,        date    and time           he served             said     papers      upon        the
        recipient         by handing    them to Agnes     Goldberg_personally,                                                     who       identified            herself        as the recipient's
        spouse,         confirmed    that this is his actual place of residence                                                   and that          he wasn't             home       at the time           but       she
        would       make           sure        he receives               said       papers.        Agnes,         a person        of suitable           age and            discretion        also
        confirmed               that    the recipient                  is not       in any active  military    service, is described                                      as a white       Female.
        approx.         60 years              old,     5'6,       150 lbs.           and was wearing      a dark headdress    which                                   concealed          her hair.


                        Deponent               further          states     that       on the same             day at 11:47 AM, he also went to the recipient's
        actual      place         of business                  located         at 1360           East      143 St. Brooklyn,  NY 11230 - Ste. 101 and served                                                     a
        true     copy      of said            papers           there.     At       time date
                                                                                    said                      and     location,           deponent           handed          said    papers       to a
                                                                                       "Doe"
        woman           who        identified            herself          as Tamara                           (declined           last     name.)       Tamara             said     she is an assistant
        at the recipient's                    business           and      confirmed               this     is the recipient's              actual      place        of business           and that          she
        will     give     him          said     papers          when        he arrives.             A person          of suitable           age and          discretion,            Tamara        is
        described          as a white                 Female,           with        blonde         hair,    approx.        5'7,     30 years           old    and         135 lbs.


                        Deponent               further           states     that       on December                7, 2019         he deposited               in the United              States      mail
        another         true      copy         of the aforementioned                             documents           properly            enclosed         and       sealed        in post-paid
        wrappers          addressed                  to the recipient                 at each        of the addresses               above.          Said copies      were             mailed        via
                                                                                                                                                       confidential"
        regular,        first     class        mail       and      the envelopes                   were      marked        "personal             and                                 and did        not
        indicate         on the outside                  that      the communications                         concern        any         legal   action        whatsoever.




        Sworn       to before             me on                / 2 /o           /
                                                                                                                                           Ddn      Hamilton,              NYC       DCA         #1131952




                                  Michael Daniel Sharp
                                  Notary Public, State of New York
                                  No.02SH6261323
                                  Qualified in New York County
                                  Commission Expires s/14/2020




                                                                                                                   1 of 2
FILED: NEW YORK COUNTY CLERK 12/18/2019 05:05 PM                                                                                       INDEX NO. 657197/2019
NYSCEF DOC. NO.Case
                3   1:20-cv-01609-AJN-GWG Document 1 Filed 02/24/20 RECEIVED
                                                                    Page 19 ofNYSCEF:
                                                                               32     12/18/2019



                                        Me
                             UNITED STATES
                            I'OFTAL                                     Certificate         Of Mailing               c
                      nocease a vaewwn             ear£nu        w,=<----                  "=«*~¬ew
                     From    DH
                             7 Montana PI.
                             Hunt. St. NY 11 746




                                     OK       Y



                     DS Form 3817, April 2007 PSN 7530-02-000-9065

                              c ^f4L               CM     / f    !}'f)/TIAL




                                       UNITEDSTATES
                                      " 51A'-       *                             Certificate         Of                 n°e
                                       ofMainog
                            ins cernñeare
                            Tn%for
                                                            stutaw hac
                                              provcesevidents                     -    -•L         " "~^' Malling
                                                                                                               ang
                            From: DH
                                -   7 Montana PL
                                     Hunt. St. NY 11746




                                     ) TC .    I')    |



                            PS Form 3817, April 2007 PSN 7530-02-000-9065
                            A s or A L 1 c o a4        t       C' A    N


                                             UNITED STATES
                                           l'OSTAL     MG"                  Certificate Of Mailing                                 n
                                     n,e eracamcmarc ac on - neence
                                                                  tw me nas6m pesene uses% mang
                                 Frot     DH
                                          7 Montana PL
                                          Hunt. St. NY 11746




                                                                                                                               *   *
                                                  L..Ÿ:^'janrr                        EA     L·!
                                                                              f



                                              TE          D        )



                                     PS Form 3817, Aprit 2007 PSN 7530-02-000-9065




                                                                              2 of 2
Case 1:20-cv-01609-AJN-GWG Document 1 Filed 02/24/20 Page 20 of 32




                        Exhibit C
FILED: NEW YORK COUNTY CLERK 02/01/2020 11:20 PM                                                      INDEX NO. 657197/2019
NYSCEF DOC. NO.Case
                20 1:20-cv-01609-AJN-GWG Document 1 Filed 02/24/20 RECEIVED
                                                                   Page 21 ofNYSCEF:
                                                                              32     02/01/2020




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK
         ----------------------------------------------------------------------x
         GATEGUARD, INC.,

                          Plaintiff,                                                 Index No. 657197/2019

                 v.
                                                                                     SUMMONS
         GOLDMONT REALTY CORP.,
         LEON GOLDENBERG, ABI
         GOLDENBERG,                                                                 VENUE: CPLR §§ 503 & 507

                          Defendants.

         ----------------------------------------------------------------------x

                 TO THE ABOVE-NAMED DEFENDANT(s):


                 YOU ARE HEREBY SUMMONED and required to appear by serving an answer to the
         annexed Verified Complaint upon Plaintiff’s attorney, at the address stated below, within twenty
         (20) days after service of this summons, exclusive of the day of service (or within thirty (30)
         days after the service is complete if this Summons is not personally delivered to you within the
         State of New York); and in case of your failure to appear or answer, judgment will be taken
         against you for the relief demanded in the Verified Complaint, together with the costs of this
         action.

         Dated: New York, New York
                February 1, 2020
                                                                       FISHERBROYLES, LLP
                                                                       Attorneys for Plaintiff

                                                                       By: /s/ Ariel Reinitz
                                                                               Ariel Reinitz
                                                                       445 Park Avenue, Ninth Floor
                                                                       New York, NY 10022
                                                                       (646)494-6909


         To:     Abi Goldenberg
                 1360 East 14th Street Suite 101
                 Brooklyn, NY 11230




                                                             1 of 10
FILED: NEW YORK COUNTY CLERK 02/01/2020 11:20 PM                                                INDEX NO. 657197/2019
NYSCEF DOC. NO.Case
                20 1:20-cv-01609-AJN-GWG Document 1 Filed 02/24/20 RECEIVED
                                                                   Page 22 ofNYSCEF:
                                                                              32     02/01/2020




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK
         ----------------------------------------------------------------------x
         GATEGUARD, INC.,

                          Plaintiff,                                               Index No. 657197/2019

                 v.                                                                     VERIFIED FIRST
                                                                                      AMENDED COMPLAINT
         GOLDMONT REALTY CORP.,
         LEON GOLDENBERG, ABI
         GOLDENBERG,                                                                        JURY TRIAL
                                                                                            DEMANDED
                          Defendants.

         ----------------------------------------------------------------------x

                 Plaintiff GateGuard, Inc. (“GateGuard” or “Plaintiff”), by its attorneys FisherBroyles,

         LLP, alleges as follows:

                                                       INTRODUCTION

                 1.       GateGuard is a startup company that provides intercom devices and related

         services to hundreds of multi-tenant apartment buildings in New York and throughout the U.S.

                 2.       Defendant Goldmont Realty Corp. (“Goldmont”) is a prominent real-estate owner

         and management company based in Brooklyn, NY. Goldmont’s CEO, Defendant Leon

         Goldenberg (“L. Goldenberg”) is a high-profile investor, community activist, and media

         personality.

                 3.       On August 30, 2019, Goldmont and GateGuard entered into an Equipment

         Purchase Agreement (the “Agreement”), whereby Goldmont purchased 41 GateGuard intercom

         devices at a substantial discount from GateGuard’s standard pricing.

                 4.       The 41 purchased devices were delivered to Goldmont on October 29, 2019.

                 5.       Pursuant to the Agreement, Goldmont must now make a purchase payment of

         $369,000.00 to GateGuard.




                                                             2 of 10
FILED: NEW YORK COUNTY CLERK 02/01/2020 11:20 PM                                            INDEX NO. 657197/2019
NYSCEF DOC. NO.Case
                20 1:20-cv-01609-AJN-GWG Document 1 Filed 02/24/20 RECEIVED
                                                                   Page 23 ofNYSCEF:
                                                                              32     02/01/2020




                6.      Over several phone calls and emails regarding the payment due to GateGuard,

         Goldmont’s counsel asserted that “the terms [of the Agreement] are irrelevant.”

                7.      Goldmont’s counsel further referenced Goldmont and L. Goldenberg’s

         prominence in an attempt to intimidate GateGuard – a startup company with limited resources –

         from collecting the agreed-upon payment.

                8.      Specifically, Goldmont’s counsel noted that Goldmont and L. Goldenberg “have

         lots of money” and would “drag this [dispute] out forever,” sooner than pay GateGuard the

         amounts due under the Agreement.

                9.      Goldmont’s failure to pay GateGuard the amounts due, in addition to the

         intimidation tactics it has employed to dissuade GateGuard from collecting, have caused

         significant harm and disruption to GateGuard’s business.



                                                 THE PARTIES

                10.     GateGuard is a Delaware corporation having a place of business at 5 Penn Plaza

         #2372, New York, NY 10001.

                11.     Upon information and belief, Goldmont Realty Corp. (“Goldmont”) is a domestic

         corporation having a principal place of business at 1360 East 14th Street Suite 101, Brooklyn,

         NY 11230.

                12.     Leon Goldenberg (“L. Goldenberg”) is an individual residing at 1255 E 27th St.,

         Brooklyn, NY 11210. Upon information and belief, L. Goldenberg is the Chief Executive Officer

         of Goldmont.

                13.     Abi Goldenberg (“A. Goldenberg”) is an individual who, upon information and

         belief, resides in Brooklyn, NY and has a mailing address at 1360 East 14th Street Suite 101,



                                                         2


                                                     3 of 10
FILED: NEW YORK COUNTY CLERK 02/01/2020 11:20 PM                                             INDEX NO. 657197/2019
NYSCEF DOC. NO.Case
                20 1:20-cv-01609-AJN-GWG Document 1 Filed 02/24/20 RECEIVED
                                                                   Page 24 ofNYSCEF:
                                                                              32     02/01/2020




         Brooklyn, NY 11230. Upon information and belief, A. Goldenberg is employed in an executive

         capacity in “Asset Management” at Goldmont.



                                          JURISDICTION AND VENUE

                14.     This Court has jurisdiction over Defendants pursuant to CPLR § 301 because each

         of them resides and conducts business in the State of New York.

                15.     Venue is proper in New York County pursuant to CPLR § 503(a) because at least

         one of the parties currently resides in New York County and a substantial part of the events

         giving rise to Plaintiffs’ claims occurred in New York County.



                                           FACTUAL BACKGROUND

                16.     In 2018, A. Goldenberg engaged GateGuard to provide intercom devices and

         related services at various properties owned and/or managed by Goldmont.

                17.     In early 2019, L. Goldenberg and A. Goldenberg engaged in numerous

         communications and meetings with GateGuard’s CEO, Ari Teman (“Teman”).

                18.      During these communications and meetings, L. Goldenberg, A. Goldenberg, and

         Teman discussed and negotiated an investment into GateGuard by L. Goldenberg and A.

         Goldenberg.

                19.     On or about March 7, 2019, Teman met with L. Goldenberg and A. Goldenberg at

         3877 Flatlands Ave. in Brooklyn, NY.

                20.     At this meeting, both L. Goldenberg and A. Goldenberg represented to Teman

         that each of them would participate in making an investment into GateGuard, such investment

         totaling no less than $1 million dollars.



                                                         3


                                                     4 of 10
FILED: NEW YORK COUNTY CLERK 02/01/2020 11:20 PM                                              INDEX NO. 657197/2019
NYSCEF DOC. NO.Case
                20 1:20-cv-01609-AJN-GWG Document 1 Filed 02/24/20 RECEIVED
                                                                   Page 25 ofNYSCEF:
                                                                              32     02/01/2020




                21.     On or about March 7, 2019, both L. Goldenberg and A. Goldenberg further

         instructed Teman to undertake specific business activities on behalf of GateGuard, including

         hiring staff, contracting for product manufacturing and office space, and promotional activities.

                22.     In reasonable reliance on L. Goldenberg and A. Goldenberg’s representations,

         GateGuard undertook the specific business activities referenced above, incurring substantial

         expense in doing so.

                23.     However, upon information and belief, the foregoing representations by L.

         Goldenberg and A. Goldenberg were false and were known to be false by both L. Goldenberg

         and A. Goldenberg when made.

                24.     Rather, upon information and belief, L. Goldenberg and A. Goldenberg each

         made their respective false representations with the intent to cause GateGuard to undertake the

         referenced activities and incur the referenced expenses in order to gain further leverage against

         GateGuard in subsequent business negotiations.

                25.     Subsequently, in mid-2019, A. Goldenberg negotiated on behalf of Goldmont for

         the purchase of additional intercom devices from GateGuard.

                26.     On August 30, 2019, Goldmont entered into a written Equipment Purchase

         Agreement (the “Agreement”) with GateGuard.

                27.     Pursuant to the Agreement, Goldmont agreed to purchase 41 GateGuard “AI”

         Intercom Devices (the “Devices”).

                28.     The Agreement specifies that “[t]he total purchase price to GOLDMONT of the

         41 Devices is $369,000.”

                29.     The Agreement further allows Goldmont to make payments towards the total

         purchase price to a third-party financer (“TPF”). If Goldmont elects to veto the involvement of



                                                          4


                                                      5 of 10
FILED: NEW YORK COUNTY CLERK 02/01/2020 11:20 PM                                            INDEX NO. 657197/2019
NYSCEF DOC. NO.Case
                20 1:20-cv-01609-AJN-GWG Document 1 Filed 02/24/20 RECEIVED
                                                                   Page 26 ofNYSCEF:
                                                                              32     02/01/2020




         the TPF, the Agreement requires Goldmont to pay GateGuard the total purchase price

         ($369,000.00) within 30 days of delivery of the Devices to Goldmont.

                 30.    On October 29, 2019, the 41 Devices were delivered to Goldmont’s offices at

         1360 East 14th Street Suite 101, Brooklyn, NY 11230.

                 31.    On November 19, 2019, counsel for Goldmont contacted GateGuard’s counsel by

         phone and conveyed that Goldmont had elected to veto the involvement of the TPF under the

         Agreement.

                 32.    When confronted with the fact that, by vetoing the TPF, Goldmont was obligated

         to pay $369,000.00 to GateGuard, counsel for Goldmont asserted that “the terms are irrelevant.”

                 33.    Counsel for Goldmont further noted that “Goldmont’s a large company. They

         have a lot of money and… can drag this out forever” in litigation, whereas “[GateGuard] does

         not.”

                 34.    As 30 days have elapsed since the delivery of the Devices, Goldmont owes

         GateGuard $369,000.00 under the agreement.

                 35.    To date, Goldmont has failed and refused to make the payment to GateGuard.



                          FIRST CAUSE OF ACTION – BREACH OF CONTRACT
                                    (Against Defendant Goldmont)

                 36.    GateGuard realleges and incorporates by reference each and every allegation set

         forth in paragraphs 1 through 35 above.

                 37.    At all relevant times, GateGuard had a valid and enforceable contract with

         Goldmont.

                 38.    GateGuard fully performed under the contract and all conditions precedent to

         enforcement of the contract have been satisfied.

                                                            5


                                                     6 of 10
FILED: NEW YORK COUNTY CLERK 02/01/2020 11:20 PM                                               INDEX NO. 657197/2019
NYSCEF DOC. NO.Case
                20 1:20-cv-01609-AJN-GWG Document 1 Filed 02/24/20 RECEIVED
                                                                   Page 27 ofNYSCEF:
                                                                              32     02/01/2020




                39.     By refusing to make a payment to GateGuard in the amount of $369,000.00,

         Goldmont has materially breached its contractual obligations to GateGuard.

                40.     GateGuard has been damaged as a result of Goldmont’s breach of contract.



                                  SECOND CAUSE OF ACTION - FRAUD
                            (Against Defendants L. Goldenberg and A. Goldenberg)

                41.     GateGuard realleges and incorporates by reference each and every allegation set

         forth in paragraphs 1 through 40 above.

                42.     Defendant L. Goldenberg represented to Teman, GateGuard’s CEO, that he (L.

         Goldenberg) would participate in making a substantial financial investment into GateGuard, such

         investment totaling no less than $1 million dollars.

                43.     Defendant A. Goldenberg also represented to Teman that he (A. Goldenberg)

         would participate in making a substantial financial investment into GateGuard, such investment

         totaling no less than $1 million dollars.

                44.      Both L. Goldenberg and A. Goldenberg further instructed Teman that GateGuard

         should undertake specific business activities including hiring staff, contracting for product

         manufacturing and office space, and promotional activities.

                45.     Upon information and belief, the foregoing representations by L. Goldenberg

         were false and were known to be false by L. Goldenberg when made.

                46.     Upon information and belief, the foregoing representations by A. Goldenberg

         were false and were known to be false by A. Goldenberg when made.

                47.     Upon information and belief, L. Goldenberg made the foregoing false

         representations to Teman with intent to induce GateGuard’s reliance on such representations,

         including by causing GateGuard to undertake the specific business activities referenced above.

                                                          6


                                                      7 of 10
FILED: NEW YORK COUNTY CLERK 02/01/2020 11:20 PM                                             INDEX NO. 657197/2019
NYSCEF DOC. NO.Case
                20 1:20-cv-01609-AJN-GWG Document 1 Filed 02/24/20 RECEIVED
                                                                   Page 28 ofNYSCEF:
                                                                              32     02/01/2020




                48.     Upon information and belief, A. Goldenberg made the foregoing false

         representations to Teman with intent to induce GateGuard’s reliance on such representations,

         including by causing GateGuard to undertake the specific business activities referenced above.

                49.     In reasonable reliance upon L. Goldenberg’s representations, GateGuard

         undertook the specific business activities referenced above, incurring substantial expense in

         doing so.

                50.     In reasonable reliance upon A. Goldenberg’s representations, GateGuard

         undertook the specific business activities referenced above, incurring substantial expense in

         doing so.

                51.     GateGuard would not have undertaken the referenced activities, nor incurred their

         associated expenses, but for its reliance on Defendant L. Goldenberg and Defendant A.

         Goldenberg’s material misrepresentations.

                52.     As a direct and foreseeable result of the foregoing, GateGuard sustained damages

         in an amount to be proven at trial, for which Defendant L. Goldenberg and Defendant A.

         Goldenberg are jointly and severally liable.



                WHEREFORE Plaintiff demands judgment against Defendants as follows:

                A.      On the First Cause of Action, judgment against Defendant Goldmont, awarding

         Plaintiff damages in the amount to be determined at trial, but comprised of no less than

         $369,000.00, with interest thereon; punitive damages; the costs and disbursements incurred in

         connection with this action, including reasonable attorneys’ fees; incidental damages and

         consequential damages; and such other and further relief as the Court may deem proper and just.




                                                           7


                                                        8 of 10
FILED: NEW YORK COUNTY CLERK 02/01/2020 11:20 PM                                            INDEX NO. 657197/2019
NYSCEF DOC. NO.Case
                20 1:20-cv-01609-AJN-GWG Document 1 Filed 02/24/20 RECEIVED
                                                                   Page 29 ofNYSCEF:
                                                                              32     02/01/2020




                B.      On the Second Cause of Action, judgment against Defendants L. Goldenberg and

         A. Goldenberg, awarding Plaintiff damages in the amount to be determined at trial, but

         comprised of direct and consequential damages, with interest thereon; punitive damages; the

         costs and disbursements incurred in connection with this action, including reasonable attorneys’

         fees; and such other and further relief as the Court may deem proper and just.



                                                             RESPECTFULLY SUBMITTED,
         New York, NY
         February 1, 2020
                                                             /s/ Ariel Reinitz
                                                             Ariel Reinitz
                                                             FISHERBROYLES, LLP
                                                             445 Park Avenue, Ninth Floor
                                                             New York, NY 10022
                                                             (646)494-6909
                                                             Ariel.Reinitz@FisherBroyles.com
                                                             Attorneys for Plaintiff




                                                         8


                                                     9 of 10
FILED: NEW YORK COUNTY CLERK 02/01/2020 11:20 PM                          INDEX NO. 657197/2019
NYSCEF DOC. NO.Case
                20 1:20-cv-01609-AJN-GWG Document 1 Filed 02/24/20 RECEIVED
                                                                   Page 30 ofNYSCEF:
                                                                              32     02/01/2020




                                           10 of 10
Case 1:20-cv-01609-AJN-GWG Document 1 Filed 02/24/20 Page 31 of 32




                       Exhibit D
FILED: NEW YORK COUNTY CLERK 02/07/2020 10:34 AM                          INDEX NO. 657197/2019
NYSCEF DOC. NO.Case
                21 1:20-cv-01609-AJN-GWG Document 1 Filed 02/24/20 RECEIVED
                                                                   Page 32 ofNYSCEF:
                                                                              32     02/07/2020




                                            1 of 1
